DETAILED ACTION

Allowable Subject Matter	
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored information are matched, and give the user at least one of rights to lock or unlock the door 150 and a trunk of the vehicle 100 and turn on or off the ignition of the vehicle 100”, as recited in ¶ 0061.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "determine whether a power supply of the vehicle is ON, determine whether a predetermined authentication is successful, the predetermined authentication being different from the fingerprint authentication, in response to the power supply of the vehicle being ON and the predetermined authentication being successful, perform the detection process only when a predetermined condition has been satisfied", in combination with the other recited claim features.

Regarding claims 2-7:
	Claims 2-7 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 8:
	The prior art, [Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored information are matched, and give the user at least one of rights to lock or unlock the door 150 and a trunk of the vehicle 100 and turn on or off the ignition of the vehicle 100”, as recited in ¶ 0061.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "determining, by the sensor unit, whether a power supply of the vehicle is ON, determining, by the sensor unit, whether a predetermined authentication is successful, the predetermined authentication being different from the fingerprint authentication, and in response to the power supply of the vehicle being ON and the predetermined authentication being successful, performing, by the sensor unit, the detection process only when a predetermined condition has been satisfied", in combination with the other recited claim features.

Regarding claims 9-13:
	Claims 9-13 depend on claim 8 and are found allowable for at least the same reason as discussed above.

Regarding claim 14:
	The prior art, [Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored 
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "determining, by the sensor unit, whether a power supply of the vehicle is ON, determining, by the sensor unit, whether a predetermined authentication is successful, the predetermined authentication being different from the fingerprint authentication, and TSN201804841US00 TFN180203-US 21 in response to the power supply of the vehicle being ON and the predetermined authentication being successful, performing, by the sensor unit, the detection process only when a predetermined condition has been satisfied", in combination with the other recited claim features.

Regarding claims 15-19:
	Claims 15-19 depend on claim 14 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Lee; Jihye et al., US 20200062218 A1] discloses:


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623